                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN

In Re:

JOSEPH DuMOUCHELLE FINE                          Case No. 19-56239
& ESTATE JEWELLERS, L.L.C.
                                                 Hon. Phillip J. Shefferly
         Alleged Debtor
                                                 Involuntary Chapter 7 Proceeding
__________________________/

                         EMERGENCY MOTION BY
                   PETITIONING CREDITORS TO APPOINT
                  INTERIM TRUSTEE UNDER 11 U.S.C. §303(g)


         East Continental Gems, Inc. (“ECG”), Thomas Ritter (“Ritter”), and William

Noble Rare Jewels, LP (“Rare Jewels”) (together the “Petitioning Creditors”), by

and through their undersigned counsel Schafer and Weiner, PLLC, hereby file this

Motion to Appoint Interim Trustee Pursuant to 11 U.S.C. §303(g) (the “Motion”)

and state as follows:

                          THIS IS A LEGAL EMERGENCY

                               I.     BACKGROUND


         1.    Two days after a bench warrant for the arrest of Joseph DuMouchelle

and Melinda Adducci was issued by the Oakland County Circuit Court, they filed a

joint chapter 11 voluntary bankruptcy petition in this court on October 11, 2019 (the

"DuMouchelle Chapter 11").

{00825452.1}                                 1
  19-56239-pjs    Doc 11    Filed 11/20/19   Entered 11/20/19 14:20:40       Page 1 of 28
         2.    On November 17, 2019, a chapter 7 involuntary petition was filed

against Joseph DuMouchelle Fine & Estate Jewellers, L.L.C., the wholly-owned

subsidiary of Joseph DuMouchelle and/or Melinda Adducci (the "DuMouchelle

LLC Involuntary Case").

         3.    Joseph DuMouchelle and Melinda Adducci appeared yesterday at their

§341 hearing in the DuMouchelle Chapter 11, accompanied by bankruptcy counsel

of record and criminal counsel, David Griem. In response to questioning by the

United States trustee ("UST") and several creditors in attendance, Mr. DuMouchelle

and/or Ms. Adducci, upon the advice of their criminal counsel, invoked their fifth

amendment privilege against self-incrimination, roughly 125 times in response to

basic, substantive and material bankruptcy inquiries, including:

                    • Recognition of their signatures on their chapter 11 petition;

                     • Recognition of their signatures on their bankruptcy schedules;

                     • Recognition of their signatures on their statement of financial
                       affairs;

                    • Ownership of real estate other than as disclosed;

                     • Reason(s) for filing chapter 11;

                     • Membership interests in LLCs;

                     • LLC operations;

                     • Contents of documents previously furnished to the UST at the
                       chapter 11 initial debtor interview;

{00825452.1}                                2
  19-56239-pjs    Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 2 of 28
                    • Number of storage units;

                    • Access to storage units;

                    • Description of pending litigation;

                    • Omission of description of pending litigation from their
                      bankruptcy schedules;

                    • Location of their books and records;

                    • Earned income;

                    • Currently monthly income;

                    • Ownership of computers/servers;

                    • Value of trusts;

                    • Beneficiary interests in trusts;

                    • The disappearance of a 3.88 carat Fancy Intense Green
                      Natural Cushion Modified Brilliant Diamond;

                    • The disappearance of millions of dollars of entrusted funds to
                      be used for the purchase of gemstones; and

                    • The disappearance of other valuable, consigned gemstones.


         4.    The §341 hearing could not be concluded because, among other

reasons, Joseph DuMouchelle and/or Melinda Adducci, on the advice of their

criminal counsel, refused to authenticate their joint chapter 11 voluntary bankruptcy

petition, bankruptcy schedules and statement of financial affairs.



{00825452.1}                                3
  19-56239-pjs    Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 3 of 28
                               II. INTRODUCTION

         5.    The bankruptcy court is a court of disclosure by those who seek its

protection from creditors. The benefits of the automatic stay under §362 are not free

from the burdens of mandatory disclosure by those who file, under oath and under

penalty of perjury.

         6.    Joseph DuMouchelle and Melinda Adducci, owner(s) of the Alleged

Debtor here, should be considered as debtors-in-possession and accordingly should

generally be obligated to perform the duties of a trustee 11 U.S.C. §1107.

         7.    A trustee must perform several duties of the trustee under 11 U.S.C.

§704(a), including being accountable for all property received, furnishing

information concerning the estate and the estate's administration as requested by a

party in interest, filing periodic reports and summaries of business operations and

such other information as the UST or the court requires, and making a final report

and filing a final account of the administration of the estate with the court and with

the UST. 11 U.S.C. §704(a)(2)(7)(8) and (9).

         8.    By invoking their fifth amendment right against self-incrimination

upon the advice of counsel roughly 125 times at their §341 hearing yesterday - -

including the refusal to even authenticate their signatures of their joint chapter 11

voluntary bankruptcy petition, bankruptcy schedules and statement of financial

affairs - - Joseph DuMouchelle and Melinda Adducci cannot - - and refuse to - -

{00825452.1}                                4
  19-56239-pjs    Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 4 of 28
perform the duties of a trustee. Given that this Alleged Debtor is generally not

paying its debts as they mature - - after all, the schedules in the DuMouchelle

Chapter 11 list debts exceeding $23,000,000 - - the entry of an order for relief

appears inevitable especially since both Joseph DuMouchelle and Melinda Adducci

are expected to continue to invoke their fifth amendment privilege and refuse to

oppose the voluntary petition or testify at the trial on the involuntary petition.

         9.    While the creditors are stonewalled, the Alleged Debtor is free to wreak

havoc in this case - - protected by the automatic stay - - hiding behind their principals'

refusal to disclose assets, explain pre-petition losses or disclose whether the Alleged

Debtor is operating at its current or former locations in Naples, Florida, Palm Beach,

FL, New York, New York or Birmingham, Michigan.

         10.   This case cries out for the immediate appointment of a third-party

fiduciary - - an interim chapter 11 trustee during the involuntary "gap" period - - to

protect the estate and its creditors holding claims exceeding $23,000,000.



                        III. JURISDICTION AND VENUE

         11.    The Petitioning Creditors filed an involuntary petition for chapter 7

relief against the Debtor, Joseph DuMouchelle Fine & Estate Jewellers, LLC

(“Debtor”) on November 17, 2019.




{00825452.1}                                 5
  19-56239-pjs    Doc 11    Filed 11/20/19   Entered 11/20/19 14:20:40    Page 5 of 28
         12.   This Court has jurisdiction over this matter pursuant to 28 U.S.C.

§1334.

         13.   This is a core proceeding under 28 U.S.C. §157(2)(A).

         14.   Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and

1409(a).

         15.   An order for relief has not yet been entered.

         16.   A trustee has not yet been appointed.



                         IV. FRAUDULENT ACTIVITIES

         17.   Alleged Debtor ("Debtor") participates in the jewelry and gemstone

business, selling jewelry and gemstones to the public out of its business location(s),

at auction, and privately to individual purchasers or investors.

         18.   Debtor has defrauded, among others, all of the Petitioning Creditors by

promising to sell pieces of jewelry or stones on consignment and then refusing to

remit proceeds or return the merchandise; requesting funds to buy and then sell

pieces of jewelry or stones and then refusing to either remit the proceeds or return

the funds, and other forms of misappropriation of entrusted goods or funds.

         19.   The Petitioning Creditors - - owed roughly $20,000,000 do not know

the location of their merchandise or funds, and the owner(s) of the Debtor - - Joseph

DuMouchelle and Melinda Adduci - - won't tell them.

{00825452.1}                                 6
  19-56239-pjs    Doc 11    Filed 11/20/19   Entered 11/20/19 14:20:40   Page 6 of 28
          The Criminal Complaint Filed Against Joseph DuMouchelle

          20.    On November 8, 2019 the United States of America filed a criminal

complaint against Joseph DuMouchelle, owner of Joseph DuMouchelle Fine &

Estate Jewellers, L.L.C., for wire fraud in violation of 18 U.S.C. §1343, based on

probable cause that Mr. DuMouchelle devised or intended to devise a scheme or

artifice to defraud and obtained money and property by means of false and fraudulent

pretenses, representations, or              promises      transmitted by     means    of   wire

communication.1

          21.    Petitioning Creditors do not have specific information relating to other

individuals or entities Debtor may have defrauded, but believe that similar fraudulent

schemes or artifices have been perpetrated. 2




1
    See case/caption, etc. attached as Exhibit "B".
2
 See also: (1) Jonathan Birnbach and J.B. International, LLC v. Joseph DuMouchelle, Index No.
651563/2019, Supreme Court, New York County-Judgment dated August 7, 2019 in the sum of
$3,403,214.54; and (2) A-Ron Resources, LLC v. Joseph DuMouchelle International Auctioneers,
LLC aka Joseph DuMouchelle Fine & Estate Jewelers, LLC, Joseph DuMouchelle, Index No
19SMCV01355, California Superior Court, County of Los Angeles, complaint alleges breach of
contract, breach of fiduciary duty and damages exceeding $2.4 million.

{00825452.1}                                          7
    19-56239-pjs      Doc 11     Filed 11/20/19       Entered 11/20/19 14:20:40   Page 7 of 28
                               V. RELIEF REQUESTED

         22.    The Petitioning Creditors respectfully request that this Honorable Court

enter an order, substantially in the form attached as Exhibit A, appointing an interim

trustee for Debtor pending entry of an order for relief.



                                  BASIS FOR RELIEF

         23.    11 U.S.C. §303(g) states that, in part:

         At any time after the commencement of an involuntary case under chapter 7
         of this title but before an order for relief in the case, the court, on request of a
         party in interest, after notice to the debtor and a hearing, and if necessary to
         preserve the property of the estate or to prevent loss to the estate, may order
         the United States trustee to appoint an interim trustee under section 701 of this
         title to take possession of the property of the estate and to operate any business
         of the debtor.

11 U.S.C. §303(g). (emphasis added).


         24.   There is a dearth of case law on the appointment of interim trustees

under §303(g).

         25.   At least one court has looked to the legislative history underlying §303,

noting that an interim trustee should be appointed if the debtor “may attempt to

abscond with assets, dispose of them at less than their fair market value, or dismantle

his business, all to the detriment of his creditors.” In re DiLorenzo, 161 B.R. 752,

754 (Bankr. S.D.N.Y. 1993).



{00825452.1}                                   8
  19-56239-pjs      Doc 11    Filed 11/20/19   Entered 11/20/19 14:20:40     Page 8 of 28
         26.   Other courts have appointed interim trustees when doing so would

preserve and protect the property of the estate, Alpine Lumber & Nursery, 13 B.R.

977, 979 (Bankr. S.D. Cal. 1981); In re Reed, 11 B.R. 755, 757 (Bankr. S.D. W. Va.

1981); prevent concealment, waste, or loss of assets by the debtor, In re Betteroads

Asphalt, LLC, 594 B.R. 516, 542 (Bankr. D.P.R. 2018); In re Amanat, 340 B.R. 713,

714 n. 1 (Bankr. S.D.N.Y. 2006); In re Alpine Lumber & Nursery, 13 B.R. at 979;

In re Rush, 10 B.R. 518, 523 (Bankr. N.D. Ala. 1980); or prevent irreparable harm

that could occur between the filing of the involuntary petition and the entry of an

order for relief. In re Reed, 11 B.R. at 757; see also 9 Collier on Bankruptcy, ¶

2001.02[2] (“In support of the appointment, courts have cited evidence that assets

are missing or are in danger of being dissipated by the debtor.”).

         27.   It is not uncommon for creditors to file involuntary petitions against

companies involved in the jewelry and gemstone business or for courts to appoint

interim trustees over these companies. See, e.g. Messer v. Peykar Int'l Co. (In re

Fine Diamonds, LLC), 501 B.R. 159, 174-75 (Bankr. S.D.N.Y. 2013); In re Gems

N' Things, Inc., 60 B.R. 288, 288-89 (Bankr. S.D.N.Y. 1986); In re Tampa Chain

Co., 35 B.R. 568, 571 (Bankr. S.D.N.Y. 1983); Order Appointing Interim Trustee,

In re A.N. Frieda Diamonds, Inc., No. 15-11862 (MEW) (Bankr. S.D.N.Y. August

5, 2015) (DN 20).




{00825452.1}                                9
  19-56239-pjs    Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 9 of 28
         28.   While these opinions do not specify why the courts appointed interim

trustees, the Petitioning Creditors believe it is because of the easy and practically

invisible portability of millions of dollars of goods, in shallow pants pockets or waist

belts.

         29.   To date, Debtor has absconded with millions and millions of dollars of

jewelry gemstones, and funds from the Petitioning Creditors and has refused to

explain their whereabouts.

         30.   These assets can be easily transported and disposed of. For instance,

the green diamond ring ECG consigned to Debtor is worth $810,000 despite

weighing only 3.88 carats.

         31.   The Petitioning Creditors have been unable to account for or locate

these misappropriated funds, jewelry, and gemstones.            Given Debtor’s prior

fraudulent schemes, and the ease with which jewelry and gemstones may be hidden

or transported, the Petitioning Creditors believe Debtor may - - and will - - conceal,

waste, lose, abscond with, or otherwise dispose of the jewelry and gemstones

consigned to Debtor, and the money Debtor has misappropriated, requiring the

immediate appointment of an interim trustee. See In re Betteroads Asphalt, LLC,

594 B.R. at 542; In re Amanat, 340 B.R. at 714 n. 1; In re Alpine Lumber & Nursery,

13 B.R. at 979; In re Rush, 10 B.R. at 523; 9 Collier on Bankruptcy, ¶ 2001.02[2]




{00825452.1}                                10
 19-56239-pjs     Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 10 of 28
         32.    Looting these items will deplete the estate of its main assets, thereby

causing irreparable harm not just to the Petitioning Creditors, but to all of Debtors’

creditors, requiring the appointment of an interim trustee.        Alpine Lumber &

Nursery, 13 B.R. at 979; In re Reed, 11 B.R. at 757; 9 Collier on Bankruptcy, ¶

2001.02[2].



         WHEREFORE, the Petitioning Creditors respectfully request that this

Honorable Court enter an Order substantially in the form of Exhibit A immediately

appointing an interim trustee for Debtor pending entry of an order for relief and

granting such other relief as is appropriate.

                                        Respectfully submitted:

                                        SCHAFER AND WEINER, PLLC

                                  By: /s/ Daniel J. Weiner
                                       DANIEL J. WEINER (P32010)
                                       HOWARD M. BORIN (P51959)
                                       NICHOLAS R. MARCUS (P81184)
                                       Counsel for Petitioning Creditors
                                       40950 Woodward Ave., Ste. 100
                                       Bloomfield Hills, MI 48304
                                       248-540-3340
                                       dweiner@schaferandweiner.com
                                       hborin@schaferandweiner.com
                                       nmarcus@schaferandweiner.com
Dated: November 20, 2019




{00825452.1}                                11
 19-56239-pjs     Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 11 of 28
                         EXHIBIT A




{00563687.1}

 19-56239-pjs   Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 12 of 28
                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN

In Re:

JOSEPH DuMOUCHELLE FINE                        Case No. 19-56239
& ESTATE JEWELLERS, L.L.C.
                                               Hon. Phillip J. Shefferly
         Alleged Debtor
                                               Involuntary Chapter 7 Proceeding
__________________________/

                  ORDER APPOINTING INTERIM TRUSTEE

         Upon the Motion of the Petitioning Creditors East Continental Gems, Inc.,

Thomas Ritter, and William Noble Rare Jewels, LP, creditors of the Alleged Debtor

Joseph DuMouchelle Fine & Estate Jewellers, L.L.C., for an Order to Appoint an

Interim Trustee Pursuant to 11 U.S.C. §303(g) (the “Motion”); and due and

sufficient notice of the Motion having been given under the particular circumstances;

and it appearing that no other or further notice need be provided; and it appearing

that the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; and it appearing that this proceeding is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and it appearing that venue of this proceeding and this Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and after due deliberation

and sufficient cause appearing therefore,

         IT IS HEREBY ORDERED:

         1.    The Motion is GRANTED.


{00825137.1}                                1
 19-56239-pjs     Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 13 of 28
          2.   The Office of the United States Trustee shall appoint an interim trustee

(the “Interim Trustee”) immediately, pursuant to 11 U.S.C. §303(g) pending the

entry of an order for relief.

          3.   The Interim Trustee shall take possession of all of the property of the

Alleged Debtor’s estate herein of whatever kind, nature or description, and the

Alleged Debtor and any other person or persons are hereby ordered immediately to

turn over to the Interim Trustee all such property of the estate in the possession,

custody or control of the Alleged Debtor and/or any other person or persons.

          4.   The Alleged Debtor shall recover and deliver to the Interim Trustee all

consigned goods in its possession, custody or control.

          5.   The Alleged Debtor, its creditors, and all other persons are enjoined,

restrained, and stayed from interfering with the actions of the Interim Trustee,

including all actions to preserve property of the estate or to prevent a loss to the

estate.

          6.   This order is entered as a final order with immediate effect.




{00825137.1}                                2
 19-56239-pjs     Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 14 of 28
                         EXHIBIT B




{00563687.1}

 19-56239-pjs   Doc 11   Filed 11/20/19   Entered 11/20/19 14:20:40   Page 15 of 28
                Case 2:19~mj-30586-DUTY                ECF No. 1                   filed 11/08/19             PagelD.l          Page l.of 13 . .
                                                                            AUSA:          Karen Reynolds                    Telephone: (313)226-9672
  AO 91 (Rev. 1 1/1 i) Criminal Complaint              Special Agent:                      Christine A. Taylor               Telephone: (248)219-6706


                                            United States District Court
                                                                    .           for tine                                                          15
                                                      Eastern District of Michigan

 United States of America
    -v.    •
                                                                            1     Case: 2:19-mj-30586
  JOSEPH GREGORY DUMOUCHELLE                                                \     Judge: Unassigned,
                                                                        1         Filed: 11-08-2019
                                                                        j         SEALED MATTER (MAW)

                                                                                                                                              (




                                                        CRIMINAL COMPLAINT


               I, the complainant in this case, state that the following is true to the best of my knowledge' and belief..


               On of about the date(s) of                  February 2019                            in the county of                  Wayne   . .   in the
          Eastern           District of,        Michigan       •   . the defendant® violated:

                   .   Code Section                                                         Offense Description
 18 U.S.C. § 1343                                          •   Wire Fraud




               This criminal complaint is based on these facts:




171 Continued on the attached sheet-.
                                                                                                                                                       j-.
                                                                                                            Complainant '£ signature

                                                                                     Christine A. Taylor, Special AgentTPffl.
                                                                                              .               Printed name and title

Sworn to before me and signed in my presence.
                                                                                                  <ri

                                                       \
                                                                                                              C
Date: November 8. 2019                                                                                            Judge   signature

City and state: Detroit, Ml                                                          Elizabeth A.. Stafford
                                                                                                              Printed name and title




      19-56239-pjs               Doc 11         Filed 11/20/19                     Entered 11/20/19 14:20:40                           Page 16 of 28
   Case 2:19-mj~30586-DUTY      ECF No. 1       filed 11/08/19   PdgeiD.2   Page 2 of 13




                                    AFFIDAVIT

        1.     I, Christine Ann Taylor, being duly sworn make the following

statements in support of this warrant:


                                    INTRODUCTION:


        2.   I am Special Agent with the Federal Bureau of Investigation (FBI)

and have been so since June 1997. 1 am currently assigned to the Detroit Division.,


Oakland County Resident Agency, which is located in Troy, Michigan. My duties


include investigating White Collar Crimes to include violations of 18 USC 1343


and 1344.


        3.   I am a "federal law enforcement officer" within the meaning of Rule


41 (a) of the Federal Rules of Criminal Procedure.


    ;   4.   This Affidavit is in support of an application for a warrant to arrest


Joseph Gregory DuMouchelle.


        5.   The statements in this Affidavit are based in part on information


provided by other law enforcement officers, my investigation of this matter and my


experience and training as a Special Agent of the FBI. I have not included every


fact known to me regarding this investigation. 1 have set forth the facts that 1


believe are necessary to establish probable cause that Joseph Gregory


DuMouchelle perpetrated -Wire Fraud in violation of 18 U.S.C. 1343.




                                            l




19-56239-pjs     Doc 11    Filed 11/20/19       Entered 11/20/19 14:20:40      Page 17 of 28
   Case 2:19-mj-30586-DUTY         ECF No. 1   filed 11/08/19   PagelD.,3   Page 3 of 13




                        DETAILS OF THE INVESTIGATION


      6.     DuMouchelle is the owner of Joseph DuMouchelle Fine & Estate

Jewelry Buyers, Sellers, Appraisers and Auctioneers, LLC with offices in Florida,

New York and Birmingham, Michigan (located in the Eastern District of


Michigan).


      7.     In May 2019, Thomas Theodore Ritter, a resident of North Dakota,


contacted the FBI to advise of the following:      '


      8.     DuMouchelle has been in the gem business for a number of years.


DuMouchelie's wife, Melinda Adducci, is related tp Ritter's brother-in-law/ Ritter


and DuMouchelle met approximately five or six years ago at a family wedding.

After that, Ritter would see DuMouchelle annually. Ritter and DuMouchelle


began doing business together shortly after they met. Ritter gave DuMouchelle


money to purchase jewelry and they would split the profits once the jewelry was


sold. Prior to January 2019, DuMouchelle owed Ritter approximately $430,000

from prior jewelry transactions.


      9.     In January 2019, Ritter contacted DuMouchelle in order to collect the


$430,000 DuMouchelle owed him. DuMouchelle presented an opportunity to

purchase a Yellow Rose Diamond from a family trust in Texas. DuMouchelle


represented to Ritter that the owner of the Yellow Rose Diamond was recently




                                           2




19-56239-pjs   Doc 11    Filed 11/20/19        Entered 11/20/19 14:20:40       Page 18 of 28
        Case 2:19-mj"30586-DUTY          ECF No. 1       filed 11/08/19   PagelD.4   Page 4 of 13




     deceased. DuMouchelle told Ritter that William Noble represented the deceased

     family regarding the sale of the diamond.


             1 0.   DuMouchelle told Ritter the Yellow Rose Diamond could be


-    purchased for $12,000,000 and sold for $16,000,000. In approximately February


     2019, Ritter decided to participate in the transaction involving the Yellow Rose
                                                          /


     Diamond. The agreement was that Ritter would receive 75%-of the profit from the-


     sale and DuMouchelle would receive 25%. Ritter made it clear to DuMouchelle


    that he wanted to wire transfer the funds directly to the seller of the diamond and


    not to DuMouchelle.


             11.    DuMouchelle told Ritter that Adducci, would contact Ritter to


    discuss the opportunity further.


             12.    Ritter advised a short time later, Adducci contacted Ritter. She


    . conducted an appraisal of the diamond and emailed it to Ritter.


             13.    The description of the Yellow Rose Diamond was as follows: " A


    natural fancy vivid yellow emerald cut diamond ring in platinum and 1 8 karat
         .              -       .            .                '                           j




    yellow gold. The center diamond weighs 77.12 carats, VS2 clarity. The diamond


    measures 24.52 x 23.60 x 15.87 millimeters and has been certified by the


    Gemological Institute of America with Report Number 5 1 3 1020246. The mounting


    contains 5.27 carats of round brilliant cut yellow and white tapered and diamond




                                                     3




    19-56239-pjs      Doc 11        Filed 11/20/19       Entered 11/20/19 14:20:40      Page 19 of 28
    Case 2:19-mj-3058£"DUTY      ECF No. 1      filed 11/08/19   PagelD.S   Page 5 of 13




baguettes. The diamond is accompanied by a GIA Monograph book, and given the


name "The Yellow Rose". "


        1 4.   On February 4, 20 1 9 at 1 2:58 pm, DuMouchelle sent Ritter an email

from his email account i oe@i osephdumouchelle.com which contained wire


instructions. I reviewed the Internet Protocol (IP) information specific to where the


email from DuMouchelle to Ritter originated. I utilized public search engines to


attempt to identify the geo location of the originating email. My investigation


revealed the email was sent from a location within the Eastern District of


Michigan, specifically, the metropolitan Detroit area. Within the email from


DuMouchelle was what appeared to be an email forwarded from Richard Drucker


of Gemworld International.                         rdruckenmgemi              ... The


email provided wire. instructions to FineMark Bank and Trust, account number


ending in 623 1 in the name of Fine & Estate Appraisers, LLC. Investigation has


revealed this account belonged to DuMouchelle and his wife Melinda Adducci.


Based upon these representations and instructions, Ritter initiated the wire transfer


which was subsequently declined by FineMark Bank. -DuMouchelle told Ritter the


wire transfer was denied by FineMark Bank because the dollar amount was too


high.


        15.    On February 6, 2019, DuMouchelle sent Ritter an email from his


email' account ioe@iosephdumouchelle.com.. Within the email from DuMouchelle



                                            4




19-56239-pjs     Doc 11    Filed 11/20/19       Entered 11/20/19 14:20:40      Page 20 of 28
        Case 2:19-mj"30586-DUTy      ECF No. 1     filed 11/08/19   PagelD.S   Page 6 of 13




    was what appeared to be an email purportedly from Drucker dated February 4,

    2019 at 12:58 pm (same date and time as above), with new wire instructions for


    Bank of America account number ending in 0585. Investigation has revealed this

    account belonged to DuMouchelle Fine & Estate Jewelers LLC. I reviewed the
                                                                \




    Internet Protocol (IP) information specific to where the email from DuMouchelle


    to Ritter originated. I utilized public search engines to attempt to identify the


;   geolocation of the originating email. My investigation revealed the email was sent


    from a location within the Eastern District of Michigan, specifically, the


    Metropolitan Detroit area.


           16.   On February 9, 2019 at 8:5 1 pm, DuMouchelle sent Ritter and email


    from his email account i oe@i osephdumouchelle.com. I reviewed the Internet


    Protocol (IP) information specific to where the email from DuMouchelle to Ritter


    originated. I utilized public search engines to attempt to identify the geolocation of


    the originating email. My investigation revealed the email was sent from a


    location within the Eastern District of Michigan, specifically, the metropolitan


    Detroit area. The email stated the following: "Attached please find the receipt for            !




    the purchase of the 77. 12ct Yellow Rose Diamond.        This receipt is for the

    diamond and the ring mounting the diamond is set in. It also includes the book


    produced by the GIA for the Yellow Rose".        I reviewed the receipt attached to the


    email and it reflected the above described "Yellow Rose Diamond" was sold on



                                               5




    19-56239-pjs    Doc 11    Filed 11/20/19       Entered 11/20/19 14:20:40       Page 21 of 28
      Case 2:19-mj-3Q586-DUTY     ECF No. 1      filed 11/08/19   PagelD.7   Page 7 of 13




  February 6, 2019 for $12,000,000 which was paid in full on February 6, 2019 via


  wire transfer.


         17.   On October 1, 2019, 1 interviewed Drucker. He advised his company            .

  is an independent consulting firm. His company is not in the business of


  purchasing or selling jewelry. Drucker has known DuMouchelle both personally


  and professionally for 25 to 30 years. He recalled an occasion when DuMouchelle


  contacted him and asked him to put together a report on a Yellow Rose


• Diamond. This was not something that Drucker would typically do, but because of


  their long standing relationship, Drucker agreed to prepare the report as a favor to


  DuMouchelle. Drucker did not have any involvement in a transaction involving


  the diamond nor did he know who the purchaser and seller were. Sometime after


  he prepared the report for DuMouchelle, Drucker was contacted by Ritter who


  inquired about Drucker's involvement in the sale of the Yellow Rose


  Diamond. Specifically, Ritter told Drucker that Drucker was represented to Ritter

i •
  in email communications from DuMouchelle as a representative of the seller.
                                                                                                    !
                                                                                                    i
        18.    William Noble of Dallas, Texas, was interviewed pursuant to this


  investigation. He said he was introduced to Joseph DuMouchelle by an associate


 in 2018.
                                                                                                i
                                                                                                !
        1 9.   Noble advised in 20 1 8, DuMouchelle took a 1 3 .04 carat Emerald Cut


 Diamond Ring - F color, VS2 clarity, GIA - from Noble for $950,000.00                          i


                                                                                                \


                                             6                                                  i


                                                                                                \
                                                                                                I
  19-56239-pjs     Doc 11   Filed 11/20/19       Entered 11/20/19 14:20:40      Page 22 of 28
            Case 2:19~mj-30586-DUTY     ECF No. 1       filed 11/08/19   PageSD.8   Page 8 of 13




      consignment. The agreement was explicit that if DuMouchelle sold the piece, he

      would pay Noble the $950,000.00 and split any profits made with no terms. After

      some time, Noble asked for the piece to be returned, and got no response from

      DuMouchelle. Noble asked again for the piece to be returned, and DuMouchelle

l
     told him that the piece sold with a 5% ($50,000.00) profit, and that DuMouchelle

      gave his client 30/60/90 terms to pay. DuMouchelle sent Noble a check for
               '        '      '                        •                                .



      $100,000.00. The second check sent from DuMouchelle, for $450,000.00 was

     returned for non-sufficient funds.


              20.   On July 31, 201 8, while Noble was vacationing in Colorado, Noble


     was informed DuMouchelle appeared at his store unannounced and wanted to take


     goods to a 3-day show in New York for private individuals. Noble allowed


     DuMouchelle to pick out some goods to take to the show. At that time, Noble did


    " not know DuMouchelle took 29 items. DuMouchelle subsequently listed the items


     through his online auction at a fraction of the cost of what Noble consigned them


     for.    When Noble confronted DuMouchelle, he said it was all a mistake and he
                                   b




     would correct it. Noble demanded return of the items. Over the next two months,


     DuMouchelle returned 27 out of 29 items to Noble. Since DuMouchelle returned


     the majority of his items, Noble felt comfortable continuing to do business with


     DuMouchelle. Noble sent more items for DuMouchelle to sell. When Noble


     requested the return of items, DuMouchelle would either refuse or send Noble



                                                    7




     19-56239-pjs     Doc 11       Filed 11/20/19       Entered 11/20/19 14:20:40      Page 23 of 28
          Case 2:19-mj-3tf586-DUTY    ECF No. 1         filed 11/08/19   PagelD.9          Page 9 of 13




    phony tracking numbers and shipping numbers to mislead Noble into thinking the


    items were in transit. By the end of 2018, DuMouchelle had approximately $12.5


    million of Noble's items.


            21.   In February 2019, Noble was contacted by Anthony Dimmagio, a


    jeweler in Detroit, Michigan. Dimmagio told Noble he was contacted by


    DuMouchelle who stated that he was having an estate sale and the merchandise


    was selling for $.20 on the dollar. All of the merchandise belonged to Noble. Noble                       •

.   confronted DuMouchelle about this new information, and DuMouchelle denied all


    the claims. DuMouchelle then advised Noble he had a purchaser lined up to


    purchase the Yellow Rose Diamond. DuMouchelle further advised the purchaser
      '                                                                      .   • %




    would not allow him to take a profit so he offered a price of $12, 000,000 to the
                    '     1                  i-.r                   .    '             '        '

    purchaser. He asked if Noble would take $10,000,000 for the sale and wire


    transfer $2,000,000 back to DuMouchelle. Noble felt this was improper and
                                                                                                                       ;




    possibly illegal so, he declined the sale.


            22.   In or around February 20 19, Noble received 6 pieces of his '


    merchandise back from DuMouchelle, and shortly after, he received a wire of $4.2                                   l



    million which Dumouchelle represented was for three pieces that DuMouchelle
                                                                                                                   l
    sold on Noble's behalf. Investigation revealed there was a transfer from
                                                                                                                   i
                                                                                                                   s


    DuMouchelle' s Bank of America account number ending in 0585 on February 7,
                                                                                                                   1

                                                                                                                   f
    2019 to Noble's account ending in 9238 for $4,250 million.                                            r
                                                                                                                   I
                                                                                                                   I:

                                                    8

                                                                                                                  iI
    19-56239-pjs        Doc 11   Filed 11/20/19         Entered 11/20/19 14:20:40              Page 24 of 28      j
  Case 2:19-mj-30586-DUTY       EOF No. 1       filed 11/08/19   PagelD.lO    Page 10 of 13

                                                                                                 )



       23 .    Further investigation has revealed that the above referenced wire

transfer in the amount of $4,250 million on February 7-, 2019 was proceeds of the


$12,000,000 wire transfer from Riiter to DuMouchelle on February 6, 2019 for the

purported purchase of the Yellow Rose Diamond.


       24.     Since February, Noble made numerous attempts to contact


DuMouchelle via phone, messaging, and email to either have his items returned or

to be paid for the items. Noble sent an employee to Detroit, Michigan for two

weeks to try to contact DuMouchelle and bring the goods back, but he was
                                                                                                 r\



unsuccessful. Later in the spring 2019, another employee traveled to Miami,


Florida with the Yellow Rose Diamond previously mentioned to meet


DuMouchelle and his client. The employee waited for several days, but


DuMouchelle did not show because his "client had a broken knee". The employee


returned to Texas with the Yellow Rose Diamond.


      25.      On April 12, 2019, DuMouchelle sent Ritter an email from his email


account ioedhiosephdumouchelle.com. The email contained a copy of the contract
         J!         .                                                 •   X




for the purchase and sale of the above referenced Yellow Rose Diamond. The


contract revealed that the diamond was sold to Jennifer Fl. Rands Trust, 35980


Woodward Avenue, Bloomfield Hills, Michigan for $16,500,000. DuMouchelle


told Ritter that the purchaser sent three wire's transfers to DuMouchelle in the


amounts of $2,000,000, $4,000,000 and $10,500,000. Upon review of the Bank of


                                            9




19-56239-pjs     Doc 11    Filed 11/20/19       Entered 11/20/19 14:20:40        Page 25 of 28
      Case 2:19-mj-30586-DUTY         ECF No. 1    filed 11/08/19   PagelD.il   Page 11 of 13




    America account ending in 0585, 1 did not observe any deposits for the above '

    listed amounts nor did I observe any wire transfers associated with the purchaser.

    On April 19, 201 9, DuMouchelle sent Ritter, via email account

    i oe@i osephdumouchelle . com, an accepted copy of the contract. Both parties


    signed the written contract. During his interview, Noble advised he never sent the


    Yellow Rose Diamond to DuMouchelle nor did he agree to sell it to DuMouchelle.

          26 .       On or about April 21, 2019, Ritter traveled to Detroit to see the


    Yellow Rose Diamond for himself. DuMouchelle told Ritter the diamond was


    being held at the Brink's facility in Detroit, Michigan. DuMouchelle picked Ritter


    up from the airport and claimed the person in charge of the Brink's facility was on


    vacation so, they could not see the diamond. Instead, they visited DuMouchelle' s


    office located at 251 East Merrill Street, Suite 236, Birmingham, Michigan, While


    at DuMouchelle 's place of business in Birmingham, Michigan, DuMouchelle

1   showed Ritter the book that accompanies the Yellow Rose Diamond. Ritter did not


    see the Yellow Rose Diamond.


          27.        When Noble was interviewed, he advised he had approximately


    twelve books created for the Yellow Rose Diamond. The intent of creating the


    books was to provide the books to prospective purchasers of the Yellow Rose
             '   ^                                             '
    Diamond. DuMouchelle was provided a book which he never returned.




                                                   10 '




    19-56239-pjs       Doc 11     Filed 11/20/19     Entered 11/20/19 14:20:40     Page 26 of 28
  Case 2:l9-mj-30586-DUTY - ECFNo.JL        filed 11/98/19   PageiD.12   Page 12 of 13   .




      28.    Jonathon Bimbach of New York was interviewed pursuant to this

investigation. Birnbach advised he conducts business as JB International LLC and


Jonathon Birnbach. He has been buying and selling jewelry with

DUMOUCHELLE for approximately twelve years. In September or October


2018, DUMOUCHELLE told Bimbach he was bidding on jewelry from estates.

He suggested,,that he and Bimbach could purchase the jewelry and sell it for a

profit at auction, after which they would split the profits evenly.' In November

2018, Bimbach entered into a consignment agreement with DUMOUCHELLE.


DUMOUCHELLE told Bimbach 95% of the consigned items sold at auction yet,


Bimbach never received the proceeds of the sale. DUMOUCHELLE promised to

pay Birnbach in January 2019. Bimbach said he sent approximately twelve wire


transfers to DUMOUCHELLE for purchase of items at auction. Each wire


transferred was associated with a consignment agreement. To date, Bimbach has


only received $500,000 from DUMOUCHELLE and he is owed approximately


$2.5 to $3 million.                                (




                                           li




19-56239-pjs    Doc 11    Filed 11/20/19        Entered 11/20/19 14:20:40   Page 27 of 28
  Case 2:19-mj~30586-DUTY     ECF No. 1    filed 11/08/19   PagelD.13   Page 13 of 13




      29.    Based on the above information, I believe probable cause exists that


Joseph Gregory DuMouchelle devised or intended to devise a scheme or artifice to


defraud and obtained money and property by means of false and fraudulent


pretenses, representations, or promises transmitted or caused to be transmitted by      •


means of wire communication in violation of 1 8 U.S.C. 1343.




Further Affiant Sayeth Not.




                                       Christine A. Taykir, Special Agent
                                       Federal Bureau oftayasiigation




Subscribed and sworn before me on this         ^ day of November, 2019.


                                      Elizabeth A. Stafford
                                      United States Magistrate Judge
                                                  (




                                          12




19-56239-pjs    Doc 11    Filed 11/20/19       Entered 11/20/19 14:20:40    Page 28 of 28
